Citation Nr: 1340361	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified, including posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to June 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

A review of the claims file reveals that further development on the matters of entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified (NOS), including posttraumatic stress disorder (PTSD), and entitlement to TDIU is warranted.

Anxiety Disorder NOS with PTSD 

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to service connection for PTSD in February 2010 and also was scheduled for a review examination for his service-connected anxiety disorder, NOS during that same month by the RO.  In an April 2010 rating decision, the RO continued the previously assigned 30 percent evaluation for the Veteran's service-connected anxiety disorder, NOS.  In a May 2010 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely 

notice of disagreement in August 2010, in which he objected to the 30 percent evaluation assigned for his anxiety disorder, NOS.  He filed another timely notice of disagreement in September 2010, in which he objected to the denial of entitlement to service connection for PTSD.  In a March 2012 rating decision, a Decision Review Officer granted service connection for PTSD, adding the diagnosis of PTSD to the Veteran's service-connected anxiety disorder, NOS, effective February 23, 2010.  After a statement of the case was issued in March 2012, the Veteran continued to disagree with the assigned 30 percent evaluation for his service-connected psychiatric disability and filed a substantive appeal to the Board in April 2012.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The October 2011 VA PTSD examination report is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected anxiety disorder, NOS, with PTSD.  In his April 2012 substantive appeal, the Veteran discussed increased symptomatology of his service-connected psychiatric disability, including social impairment, decreased concentration, memory impairment, multiple panic attacks per week, and occupational impairment resulting in inability to work.  During the appeal period, the Veteran also submitted private treatment records dated through June 2010 showing a documented suicide attempt in February 2010.  

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to consider all additional treatment records added to the record.  

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected psychiatric disability from the VA Medical Center (VAMC) in Poplar Bluff, Missouri, as well as from the Community Based Outpatient Clinics (CBOC) in Paragould, Arkansas, and Cape Girardeau, Missouri.  Evidence of 

record only includes treatment records dated up to April 2010 from the Poplar Bluff VAMC.  In addition, a notation in the file indicated that VA treatment records dated from February 2009 to February 2012 from the Poplar Bluff VAMC, Paragould CBOC, and Cape Girardeau CBOC were uploaded into Virtual VA in March 2012.  Review of the Veteran's Virtual VA file revealed a blank page for that entry.  Thus, all pertinent VA treatment records from those facilities should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim for anxiety disorder NOS with PTSD.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to a rating in excess of 30 percent for anxiety disorder, NOS, with PTSD, but was not addressed by the RO, the claim is remanded to the RO.

Generally, VA will award when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating may be assigned, where the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Presently, service connection is in effect for anxiety disorder, NOS, with PTSD, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 40 percent, effective June 3, 2007.  38 C.F.R. § 4.25 (2013).  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for scheduler 

consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b) (2013).

In the October 2010 VA PTSD examination report, the VA examiner noted the Veteran's assertions that he was unemployed and that his current limitations to employment consisted of concentration problems and anxiety difficulties.  In his April 2012 substantive appeal, the Veteran again indicated that he was unable to work due to symptoms of his service-connected psychiatric disability, to include memory impairment, decreased concentration, and panic attacks. 

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claims of entitlement to an increased evaluation for anxiety disorder, NOS, with PTSD and entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The RO must provide VA Form 21-8940 

(Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the claims file.  Regardless of the Veteran's response, the RO must obtain all relevant treatment records from the Poplar Bluff VAMC, Paragould CBOC, and Cape Girardeau CBOC dating since February 2009.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected anxiety disorder, NOS, with PTSD.  The claims file and 

all pertinent records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's anxiety disorder, NOS, with PTSD, such as, but not limited to:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss, such as forgetting names, directions, recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of 

hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of anxiety disorder, NOS, with PTSD, and tinnitus, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate 

whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to 

the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


